         Case 1:18-cv-00365-RAH Document 59 Filed 04/19/21 Page 1 of 1




          In the United States Court of Federal Claims
                                         No. 18-365
                                    Filed: April 19, 2021


 LEON LANDA,

                   Plaintiff,

 v.

 UNITED STATES,

                   Defendant.


                                          ORDER

       For the reasons provided in the Memorandum Opinion filed concurrently with this Order,
the defendant’s motion for summary judgment is GRANTED.

       The Clerk is DIRECTED to enter judgment for the defendant and close the case.

       No costs are awarded.

       It is so ORDERED.

                                                                s/ Richard A. Hertling
                                                                Richard A. Hertling
                                                                Judge
